DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
(line 1) “the small piston” should be changed to “the smaller piston”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauderdale (8,186,439).
As concerns claim 1, Lauderdale shows a system (Fig. 4) for actuating a device (62), comprising: an actuator piston (16) disposed in a hydraulic chamber (Fig. 1), the 
As concerns claim 2, Lauderdale shows wherein the actuator piston is a flow control valve actuator piston (16).
As concerns claim 3, Lauderdale shows wherein the first control line is an open line (44) through which hydraulic actuating fluid is supplied to move the flow control valve actuator piston toward an open position (col 2, ln 24 - col 3, ln 13).
As concerns claim 4, Lauderdale shows wherein the second control line is a close line (92) through which hydraulic actuating fluid is supplied to move the flow control valve actuator piston toward a closed position (col 2, ln 24 - col 3, ln 13).
As concerns claim 16, Lauderdale shows a method (Fig. 4), comprising: positioning a flow control valve (62) along a well string (Fig. 1 & 4); coupling the flow control valve with a hydraulic circuit which operates to control delivery of actuating fluid 
As concerns claim 17, Lauderdale shows wherein using comprises delivering different volumes of actuating fluid by employing a hydraulic enabled regulator having a dual piston arrangement (74, 76; Fig. 4; col 2, ln 24 - col 3, ln 13).
As concerns claim 20, Lauderdale shows using the hydraulic circuit to enable movement of the flow control valve actuator piston to a closed position in a single stroke (col 2, ln 24 - col 3, ln 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lauderdale alone.
As concerns claim 10, Lauderdale shows a system (Fig. 4), comprising: a well string (Fig. 1) having a flow control valve (62) shiftable between open and closed positions via movement of a flow control valve actuator piston (16), the flow control valve being coupled with an open hydraulic line (44) and a close hydraulic line (92) via a hydraulic circuit, the open hydraulic line and the close hydraulic line being configured to deliver hydraulic actuating fluid under suitable pressure to move the flow control valve actuating piston (col 2, ln 24 - col 3, ln 13); the hydraulic circuit being coupled (indirectly) between the open hydraulic line and the close hydraulic line (Fig. 4), the hydraulic circuit enabling a complete stroke of the flow control valve actuator piston within an actuator piston cylinder in a close direction by supplying the hydraulic actuating fluid through the close hydraulic line (col 2, ln 24 - col 3, ln 13), the hydraulic circuit further comprising a hydraulic enabled regulator to control incremental movement of the flow control valve actuator piston within the actuator piston cylinder in an open direction, the hydraulic enabled regulator having a plurality of pistons (74, 76) arranged to supply a plurality of volumes of hydraulic actuating fluid so the flow control valve actuator piston is moved along the actuator piston cylinder in increments of different lengths (Fig. 4; col 2, ln 24 - col 3, ln 13).  Lauderdale discloses the claimed invention except for a plurality of flow control valves.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a second flow control valve in the well string for the .
Allowable Subject Matter
Claims 5-9, 11-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679